Citation Nr: 0818483	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  04-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The veteran had active service from January 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which essentially reopened the veteran's 
previously denied claim of service connection for PTSD and 
denied this claim on the merits.  The veteran disagreed with 
this decision in November 2003.  He perfected a timely appeal 
in August 2004.

In April 2007, the Board reopened the veteran's previously 
denied claim of service connection for PTSD and remanded this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent medical evidence of a diagnosis of 
PTSD based on a corroborated in-service stressor.



CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April 2003 and in October 2007, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit detailed descriptions of his claimed in-service 
stressor, medical evidence showing a diagnosis of PTSD based 
on a corroborated in-service stressor, and noted other types 
of evidence the veteran could submit in support of his claim.  
The veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for PTSD.  Thus, 
any failure to notify and/or develop this claim under the 
VCAA cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in a February 2008 Supplemental 
Statement of the Case, as is now required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2003 letter was issued to the veteran and his service 
representative prior to the August 2003 rating decision which 
denied the benefits sought on appeal; this, this notice was 
timely.  Since the veteran's claim of service connection for 
PTSD is being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.  The veteran has been provided with examinations 
to address the contended causal relationship between PTSD and 
active service.  He also submitted two completed PTSD 
Questionnaires which contained information concerning his 
claimed in-service stressors.  There is, however, no 
competent corroborating evidence that the veteran's claimed 
in-service stressors, in fact, occurred.  In January 2008, 
the RO determined that the veteran had failed to provide 
sufficient information required to attempt corroboration of 
his claimed in-service stressors through the Joint Services 
Records Research Center (JSRRC) (formerly the Center for 
Research of Unit Records (CURR)).  Service connection for 
PTSD cannot be granted in the absence of an in-service 
stressor and an after-the-fact medical opinion cannot serve 
as the basis for corroboration of an in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  In summary, VA 
has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that he has PTSD that is related to 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that he was not treated for PTSD during active service.  The 
veteran was referred for a psychiatric consult in July 1966 
due to a "nervous condition" and headaches.  The in-service 
examiner concluded that the veteran's headaches were related 
to his nervousness.  The veteran's separation physical 
examination was normal.

The veteran's service personnel records show that his 
military occupational specialty (MOS) was tractor operator.  
He was awarded the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal w/60 Device.  He served with the U.S. 
Army, Vietnam (USARV) for 11 months and 29 days from April 
1967 to April 1968.  While in Vietnam, he was assigned to 
Company D, 589th Engineering Battalion (Construction).  He 
participated in Vietnam Counteroffensive Phase II, Vietnam 
Counteroffensive Phase III, and the Tet Counteroffensive.

In a July 1997 PTSD Questionnaire, the veteran identified his 
claimed in-service stressors as watching the interrogation of 
a Vietnamese woman in the Vinh Than Valley and seeing his 
best friend killed by enemy machine gun fire.  According to 
the veteran, both of these events occurred while he was 
assigned to Company D, 589th Engineering Battalion in Vietnam 
in 1967.  

On VA examination in August 1997, the veteran complained of 
sleep disturbance associated primarily with arthritic pain.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records.  Mental status examination of 
the veteran showed normal speech, coherent thoughts, full 
orientation, no thought disorder, no ideas of reference or 
delusions.  The veteran reported being involved in several 
firefights while in Vietnam and that "one of his close 
friends . . . was cut in half by a machine gun."  He also 
reported witnessing an interrogation where "the Vietnamese 
military police hung a woman from her ankles and severely 
beat her for an extended period."  The VA examiner stated, 
"Though Mr. Turk conceivably could be diagnosed with PTSD, I 
believe his character disorder and alcohol dependence 
primarily explain his life long adjustment and chronic 
interpersonal conflict.  If PTSD has been a factor, it would 
seem to have been a minor one."

In an April 1998 addendum to the August 1997 VA examination 
report, the VA examiner reported that he had reviewed the 
veteran's claims file again.  He opined that the veteran did 
not show "a clearly diagnosable PTSD, despite symptomatology 
which could be construed to be PTSD by family members or even 
other clinicians."  Instead, the VA examiner concluded that 
the veteran's "current suffering and self-dissatisfaction 
appear to be more the outgrowth of his declining health and 
physical limitations than they may be related to PTSD.  
Hence, I did not diagnose PTSD on Axis I and did not intend 
to imply that he should be so diagnosed."

In a February 2003 PTSD Questionnaire, the veteran again 
reported his claimed in-service stressors of witnessing a 
Vietnamese woman's interrogation, being involved in a 
firefight, and being in a guard tower on top of an ammunition 
dump where they received nightly enemy mortar fire.

On private mental health evaluation in April 2003, the 
veteran complained of regular disturbing dreams, startling 
easily, and "very disturbing flashbacks."  Mental status 
examination of the veteran showed full orientation.  The 
veteran reported spending more than 1 year in Vietnam where 
"he was often under fire.  He speaks of frequently 
volunteering for dangers duties."  The mental health 
counselor stated that the veteran's symptoms were 
"pronounced by infrequent."  The veteran also reported mild 
suicidal ideation but was not an immediate risk for suicide 
and had no suicidal plan.  The assessment included PTSD.

On VA social work assessment in June 2004, mental status 
examination of the veteran showed clear thoughts, full 
orientation, no hallucinations or delusions, and no suicidal 
or homicidal ideation.  The veteran provided the following 
description of his claimed in-service stressors:  

We were based next to an artillery base.  
It was surrounded by at least two 
thousand VC's.  They guys were coming in 
all shot up.  One day I will never forget 
they capture this woman and tied her up 
by her ankles.  She was swinging back and 
forth.  The blood was just flying off her 
body.  As she would swing, they would hit 
her.  That's how we found out stuff.

On VA outpatient treatment in December 2004, the veteran 
complained of "having a hard time dealing with the news from 
Iraq as he has a son over there."  Mental status examination 
of the veteran showed goal-directed speech, no audio or 
visual hallucinations, no delusions, and full orientation.  
The diagnosis was PTSD.

On VA examination in February 2005, the veteran complained of 
bad dreams.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  Mental status 
examination of the veteran showed terse but logical speech, 
little eye contact, no suicidal ideation, and fantasies of 
violence reported without a specific target.  The veteran 
identified the interrogation of a Vietnamese woman as one of 
his claimed in-service stressors.  Other reported in-service 
stressors were being involved in a firefight in Quin Yan, 
Vietnam, and being in a guard tower on top of an ammunition 
dump and receiving enemy mortar fire every night.  The VA 
examiner commented that, after reviewing the veteran's 
service medical records, it was more likely than not that he 
was seeking pain or other medication when he received a 
referral for a nervous condition during active service.  This 
examiner concluded that the veteran did not, in fact, have an 
anxiety disorder which pre-existed his deployment to Vietnam.  
The diagnoses included chronic PTSD.  

In a January 2008 memorandum to the file, the RO determined 
that the information required to corroborate the veteran's 
claimed in-service stressors was insufficient to be sent to 
JSRRC.  This memorandum outlined the RO's efforts made in 
order to attempt to obtain the information necessary to 
request corroboration of each of the veteran's claimed in-
service stressors from JSRRC.  The RO concluded that all 
efforts to obtain such information had been exhausted and any 
further attempts would be futile.

With respect to the veteran's service connection claim for 
PTSD, there is a diagnosis of PTSD of record; thus, the 
central issue in this case is whether the record contains 
credible corroborating evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records do not show any assignments or other awards 
indicating combat service, although the veteran served in 
Vietnam.  In such cases, the record must contain other 
evidence that substantiates or corroborates the veteran's 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The veteran has provided multiple lay statements concerning 
his various claimed in-service stressors, which included 
witnessing the Vietnamese military police interrogate a 
Vietnamese woman; as the RO noted in January 2008, 
mistreatment of civilians would not be capable of 
corroboration by JSRRC.  The veteran's claimed in-service 
stressors also included being involved in a firefight in Quin 
Yahn, Vietnam, and being stationed on top of an ammunition 
dump in Vietnam which received nightly enemy mortar fire.  As 
noted, the veteran's service personnel records show no combat 
awards or combat service although the Board acknowledges that 
the veteran served in Vietnam.  Further, and as the RO 
concluded in February 2007, the veteran has not provided 
sufficient additional details concerning the alleged in-
service stressors such that corroboration could be attempted 
by JSRRC.  As noted elsewhere, an after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  

Because the veteran's claimed in-service stressors could not 
be corroborated, and because he has not produced any other 
credible evidence showing that any of his claimed in-service 
stressors actually occurred, there is no valid diagnosis of 
PTSD based on a corroborated in-service stressor.  Thus, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


